DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received November 5, 2021 has been entered. Claims 1, 2, and 7 have been amended. Claims 18-20 are newly entered. Support for the Amendment is provided by the Applicant’s original disclosure, including Figure 6 and Specification ¶ [0010], and ¶ [0027].
Response to Arguments
	The Applicant’s arguments and remarks received November 5, 2021 have been fully considered and are persuasive in view of the Amendment. The rejection of Claims 1-17 under 35 U.S.C. 112(b); Claims 1, 6-9, 11, 14, 15, and 17 under 35 U.S.C. 102(a)(1) as being anticipated KR1020090030152 to Lee; and Claims 2-5, 16, and 17 under 35 U.S.C. 103 as being unpatentable over LEE In view of U.S. Patent 4,748,093 to Turner, are accordingly withdrawn.
Citation of Pertinent Prior Art
The following prior art made of record is pertinent to the claimed invention.
U.S. Patent No. 9,214,696 claims a method of making a battery cell where ultrasonic vibration and vacuum are applied to the cell (see Claims 7, 10, and 12).
	U.S. Patent No. 6,465,121 to Dawson et al. (“DAWSON”) discloses a method for activating an electrochemical cell with the application of compression and decompression to the cell for distributing the electrolyte. DAWSON describes ultrasonic 
	US2013/0244095 to Min et al. (“MIN”) discloses regenerating a cell applying vacuum pressure (¶[0052]) to remove gas and excess electrolyte from a battery end part, (¶[0052]-[0056) and applying ultrasonic vibration to the cell (Fig. 10, ultrasonic vibrator 260, ¶ [0062]-[0064] vibration increases flow of electrolyte and removes gas from electrodes).
	KR20140057696 discloses surrounding a battery module with insulation fluid to improve safety when the cell is subjected to vibration (abstract).
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in by the Applicant’s representative, Chad Wells, on February 18, 2022. See the attached interview summary.
The application has been amended as follows by Examiner’s Amendment: 
Claim 6 has been canceled.
Claim 8 has been amended to depend from Claim 1.
Claim 17 has been canceled. 

Claim 1. (Examiner’s Amendment) A method for regenerating a cell having an electrode assembly, in which electrodes and a separator are alternately combined with each other, an electrolyte, and a battery case accommodating the electrode assembly and the electrolyte, the electrolyte in the battery case includes electrolyte disposed outside the electrode assembly and electrolyte disposed inside the electrode assembly, the method comprising: performing a negative pressure processing process in which a negative pressure is applied externally to the battery case to allow a gas disposed between the electrodes to move outside the electrode assembly;  performing an ultrasonic wave processing process in which the cell is stimulated by ultrasonic waves to allow the electrolyte disposed outside the electrode assembly to move between the electrodes[[.]], and after performing the ultrasonic wave processing process, performing a positive and negative pressure processing process in which a positive pressure and the negative pressure are repeatedly applied to the cell to allow the electrolyte disposed outside the electrode assembly to move between the electrodes.
Allowable Subject Matter
Claims 1-5, 7-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, does not disclose teach or suggest the claimed method of independent Claims 1 and 7. The prior art of record does not disclose the claimed method for regenerating a cell having an electrode assembly, the electrolyte in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729